ICJ_041_BarcelonaTraction1958_BEL_ESP_1960-06-20_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE
LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 20 JUIN 1960

1960

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

 

ORDER OF 20 JUNE 1960
La présente ordonnance doit étre citée comme suit:
« Affaire de la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),
Ordonnance du 20 juin 1960: C.I. J. Recueil 1960, p. 183.»

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of 20 June 1960: I.C.]. Reports 1960, p. 183.”

 

Sales number LOL

 

 

 
183

INTERNATIONAL COURT OF JUSTICE

YEAR 1960 1960
20 June
General List:

20 June 1960 No. 41

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court;

Having regard to the Order of 5 December 1959 extending to
21 May 1960 the time-limit fixed for the filing of the Counter-
Memorial of the Spanish Government;

Whereas, within the time-limit so extended, the Spanish Govern-
ment filed certain Preliminary Objections and asked the Court to
adjudge and declare that it is without jurisdiction to entertain the
Application of the Belgian Government and that the Application
is inadmissible;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit has to be fixed for the presentation
by the other Party of a written statement of its Observations and
Submissions on the Preliminary Objections;

4
BARCELONA TRACTION (ORDER OF 20 VI 60) 184

Whereas, with reference to the fixing of a time-limit for the
presentation of such a written statement, the Agent for the Belgian
Government, by letter of 3 June 1960, stated that “The number,
the importance and the complexity of the questions raised both in
the historical part and in the part devoted to the preliminary
objections in the document in question, will involve considerable
work requiring the bringing together of numerous documents and
the undertaking of thorough research’; and that “In these
circumstances, the Belgian Government deems it essential to have
a period equal to that which was necessary for the Spanish Govern-
ment for the preparation of the document which it has filed, namely
eleven months”;

Whereas the Agent for the Spanish Government, to whom a copy
of the said letter was communicated on 10 June 1960, indicated
by letter of x7 June 1960 that “‘the Spanish Government considers
that the eleven months desired by the Belgian Government might
have given rise to some reservations’; but that “Nevertheless it
raises no objections and places itself entirely in the hands of the
Court as to the fixing of the time-limit”;

Fixes 5 December 1960 as the time-limit within which the Belgian
Government may present a written statement of its Observations
and Submissions on the Objections raised by the Spanish Govern-
ment.

Done in French and in English, the French text being author-
itative, at the Peace Palace, The Hague, this twentieth day of June,
one thousand nine hundred and sixty, in three copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the Belgian Government and to the Spanish Government,
respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
